Citation Nr: 1443461	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously remanded by the Board in September 2013 for further development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains the 2013 addendum opinion, but otherwise has no additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for a new VA medical opinion.  A March 2011 VA examination was provided.  However, in a September 2013 remand, the Board found that the March 2011 examination was inadequate, as that examiner did not address the proper standards for the Veteran's hearing loss or tinnitus.  A supplemental opinion was obtained from the same examiner in November 2013; the Board finds that the opinions remain inadequate.  A new VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a new VA medical examination and opinion to determine the etiology of any bilateral hearing loss and tinnitus disorders that may be present, from a different examiner than the examiner who provided the 2011 and 2013 opinions.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must perform all necessary tests.  An explanation for all opinions expressed must be provided.  If the examiner concludes that providing any requested opinion requires speculation, the examiner must identify precisely what facts cannot be determined, whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes.

It should be noted that the Veteran's service treatment records note left ear hearing loss at his July 1964 pre-induction examination and at his July 1965 induction examination.

The examiner must opine as to:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss increased in severity during his service?  The examiner must comment on all evidence of record, to include the undated audiogram in the Veteran's service treatment records and the Veteran's lay statements regarding hearing difficutly after service.

(b)  If the Veteran's hearing loss increased in severity during service, then the examiner should opine as to whether the evidence clearly and unmistakably (undebatably) demonstrates that the increase was due to the natural progression of the hearing loss disability?

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinnitus was caused or aggravated by the Veteran's service?  In providing this opinion the examiner must also comment upon the Veteran's noise exposure during service.

(d)  Whether it is at least as likely as not (a 50 percent of greater probability) that any currently diagnosed tinnitus was caused or aggravated by any currently diagnosed hearing loss disability.

In rendering his or her opinion, the examiner should address the Veteran's testimony and lay statements.  He or she should also interpret the undated in service audiogram and discuss its reliability in his or her opinion.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



